Citation Nr: 0728001	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984, and from May 1986 to August 1994.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO) that in pertinent part, denied a claim 
of entitlement to service connection for bilateral hearing 
loss.  

In November 2004, the veteran filed a claim for entitlement 
to an increased disability rating for service-connected 
ideopathic Raynaud's phenomenon, currently rated as 10 
percent disabling.  That matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

The competent evidence establishes that the veteran does not 
have bilateral hearing loss recognized as a disability for VA 
purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-initial-adjudication 
notice by letter dated in May 2004.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

Given that the foregoing notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  Regardless, the procedural defect has been 
cured without prejudice to the appellant because the 
veteran's claim was subsequently adjudicated by the RO (see 
the October 2004 supplemental statement of the case), and 
because he had a meaningful opportunity to participate 
effectively in the processing of the claim.  That is, he had 
the opportunity to submit additional argument and evidence.  
See for example the written statement submitted by the 
veteran in August 2004.  The veteran has not alleged any 
prejudice based on the untimely notice, nor has any been 
shown.

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology of 
the disability in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2006), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The CAVC held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be:  1) medical evidence of a current disability; 2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed bilateral hearing loss.  

There is of record February 2003 VA audiometric examination 
report that represents the most current audiometric 
examination of record, and indeed, the most profound measure 
of hearing loss in the claims file.  On the authorized VA 
audiological evaluation in February 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
25
LEFT
20
20
15
15
15

The veteran's average puretone decibel loss was 28 decibels 
in the right ear and 16 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 96 in the left ear.  The diagnosis was 
hearing within normal limits for rating purposes, 
bilaterally.  

The Board finds that the preponderance of the competent 
evidence in this case is against the current existence of 
bilateral hearing loss for purposes of VA compensation.  The 
medical evidence, in fact, stands formidably against the 
finding of the current existence of bilateral hearing loss as 
defined by the applicable regulations.  As noted, the 
February 2003 VA audiometric tests included puretone 
threshold studies and speech recognition tests.  In the VA 
audiometric examination, only two of the auditory thresholds 
for the right ear at 500, 1000, 2000, 3000, or 4000 was 26 
decibels or greater, and none of the thresholds were greater 
than 26 decibels in the left ear.  Further, speech 
recognition bilaterally was greater than 94 percent.  Thus, 
the criteria for the recognition by VA of bilateral hearing 
loss for purposes of service connection have not been met.  
38 C.F.R. § 3.385.  The Board concludes that the 
preponderance of the evidence is firmly against a finding of 
current bilateral hearing loss for VA purposes of service 
connection.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for bilateral hearing loss, where, as in the 
present case, the preponderance of the evidence fails to 
demonstrate that the appellant currently has the claimed 
disability for VA benefits purposes.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
at 225.  

While the Board is sympathetic to the appellant's assertions 
that he has a hearing loss problem, the Board is bound by the 
applicable laws and regulations.  As discussed in detail 
above, the regulatory criteria for the recognition by VA of 
bilateral hearing loss for purposes of service connection 
have not been met.  38 C.F.R. § 3.385.  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


